Case 2:19-cv-00471-GW-GJS Document 45 Filed 03/10/20 Page 1of1 Page ID #:824
UNITED STATES DISTRICT COURT
Central District of California

APPLICATION TO THE CLERK TO TAX COSTS

GRANT VALENCIA
Vv. Case Number: 19-CV-00471

LOS ANGELES COUNTY, et al

 

 

Judgment was entered in this actionon _ 3/3/2020; 40 __ against Plaintiff Grant Valencia
Date Docket No.

NO HEARING ON THIS APPLICATION WILL BE HELD UNLESS THE CLERK NOTIFIES THE PARTIES OTHERWISE.

Clerk's Fees (L.R. 54-3.1) 2.00.0... ccc ccc cece cee cececeeceeececuceceusecesususesentaeesssgenaeueneuerecsnssnuteceteeseseseeeres $0.00
Fees for Service of Process (LR. 54-32) siverseessessesssepconeevecaveesapeseraeerrer ee eee eee hn ee $451.07
United States Marshal’s Fees (L.R. 54-3.3):.... 0... cccecececeececuececeeeeeeeeesusueucucsceseueusuececeeeeueusaeeeeeseeaees $0.00
Transcripts‘of Court Proceedings (LR. 54-34) iic.ccs cee cosscsns ecccuaesasa elie micusinsiarcuseesvsssaeusarereereses $0.00
Depositions (L.R. 54-3.5): .. 00.00. .ceccee ence nee cneceeceeeeeeeeecececeeeeesauecueceecesceeceeccerarseeseesenereaeeaecueees $1,493.25
Witness Fees - itemize on page 2 (L.R. 54-3.6):.....cccccccccecc eee csecceeeeeeeeeneeeaeereeesesesesaueesaeeesestsseeecees $0.00
Interpreter’s Fees (LR: 54°3.2): ..crcvnceweisenasicvsnseeuniveseanveveniuewerservectnevarinansvamerevesveirer teegente Evers $0.00
Docket Fees (L.R. 54-3.8): ...cccccccesucceenceeesesscseesecneceeceeseeueceeeecsceecsuevecereesausaeenstesetsesesstseuseececees $0.00
Court-Appointed Experts, Masters, Commissioners, and Receivers (L.R. 54-3.9):........:ccccecseeeeeeueeseseuesees $0.00
Certification, Exemplification and Reproduction of Documents (L.R. 54-3.10): .......00.ccccecceeeeeceeeceeeeeeeeee $0.00
Premiums on Undertakings and Bonds (L.R. 54-3.11): ......c..ccccceccecnececcesecseccecurenceueuseneaeeateneesssenees $0.00
Other Costs.-/attach court order: (E.R; 54-312): sec. occu seewccemavnns ve vee wenaaen se uneeees NSU TES ee il nacaenanas $0.00
State Court Costs:(L.R.:5423.13)5..c0csavewrsrvevnnswsnves wow serene vier wesssewwenatinneieees evasewanenetexendmouesine ey $0.00
Costs on-Appeal (LRe S44) cecnceweccessuccesvarsccneeteceeeseetenenecer cenescanateanansnesgenaneacgnennsasaasagausecuesns $0.00
Costs on a Bankruptcy Appeal to the District Court (LR. 54-5): 22.0... ..cccccccceccseueusueceuccsussccueeceuceeueeeens

TOTAL $1,944.32

NOTE: You must attach an itemization and documentation supporting all requested fees and costs. Documentation includes
receipts, orders, and stipulations. All receipts must be self-explanatory.

I declare under penalty of perjury that the foregoing costs are correct and were necessarily incurred in this action and that the
services for which fees have been charged were actually and necessarily performed. A copy of this application has been served on all
parties by:

The Court's CM/ECF System
[|] Conventional service by first class mail

[] Other

mE. ote. Laura E. Inlow

Signatatfe Print Name

 

 

 

 

 

Attorney for: Defendant County of Los Angeles

Costs are taxed in the amount of

 

By:
Clerk of Court Deputy Clerk Date

 

CV-59 (12/18) BILL OF COSTS Page 1 of 2
